Name: Commission Regulation (EEC) No 412/91 of 20 February 1991 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2848/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/8 Official Journal of the European Communities 22. 2. 91 COMMISSION REGULATION (EEC) No 412/91 of 20 February 1991 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2848/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), Whereas Commission Regulation (EEC) No 2848/89 (3) fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 September 1 990 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 January 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2848/89, '1 September 1990' is hereby replaced by '1 January 1991 '. Article 2 This Regulation shall enter into force on 25 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. O OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 274, 23. 9 . 1989, p. 9.